
	

113 HR 150 IH: Congressional Pay Reduction Act
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 150
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Mr. Yoder (for
			 himself and Ms. Jenkins) introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Legislative Reorganization Act of 1946 to
		  reduce the rates of pay of Members of Congress by 5 percent and eliminate
		  future cost-of-living adjustments in such rates of pay.
	
	
		1.Short titleThis Act may be cited as the
			 Congressional Pay Reduction
			 Act.
		2.Reduction in
			 rates of pay and elimination of future cost-of-living adjustments for members
			 of congressSection 601(a) of
			 the Legislative Reorganization Act of 1946 (2 U.S.C. 31) is amended by amending
			 paragraph (2) to read as follows:
			
				(2)Effective with respect to pay periods
				beginning after the date of the regularly scheduled general election for
				Federal office held in November 2014, the annual rate of pay for each of the
				positions described in paragraph (1) shall be equal to 95 percent of the annual
				rate of pay for such position for the most recent pay period preceding such
				election.
				.
		
